DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-17 of U.S. Patent No. 10336412. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same structural limitations.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "72" and "78" have both been used to designate the stiffener section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uindo Rabu (JP Patent #05031259).
For Claim 17, figures 3, 4, and 7 of Rabu ‘259 disclose a method of altering the flight characteristics of a flexible wing comprising: providing a flexible main canopy (1); and providing at least one flexible kite sizing section (2, 4, and 11) adjustably attached to the main canopy, wherein the at least one flexible kite sizing section is adjustable to change an area of the kite I, including an area of at least a first wing tip section of the kite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uindo Rabu (JP Patent #05031259) in view of Harrington (US PgPub #2009/0045291).
For Claims 1 and 5, figures 3, 4, and 7 of Rabu ‘259 disclose a kite comprising: a frame (6) comprising a leading edge (6A) and a strut (6B) extending rearward from the leading edge support; a flexible main canopy (1) attached to the frame; and at least one flexible kite sizing section (2, 4, or 11) adjustably attached to the flexible main canopy, wherein the at least one flexible kite sizing section is adjustable to change an area of the kite including an area of at least a first wing tip section of the kite.  While Rabu ‘259 discloses having one strut (6B) it is silent about having a plurality of struts, however, figure 1 of Harrington ‘291 teaches having a plurality of struts (36) extending rearward from the arced leading edge (30).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Rabu ‘259 with the plurality of struts of Harrington ‘291 in order to have a larger wing that provides for more support along the wing.
For Claim 2, figures 3, 4, and 7 of Rabu ‘259 disclose that the flexible kite sizing section (2, 4, or 11) is removably attached to the flexible canopy.
For Claim 3, figures 3, 4, and 7 of Rabu ‘259 disclose that the at least one flexible kite sizing section (2, 4, or 11) is removably attached to the flexible main canopy.
For Claim 4, figure 3 of Rabu ‘259 discloses that a first flexible kite sizing section (2) removably attachable to the main canopy at the first wing tip section of the kite and a second flexible kite sizing section (2) removably attachable to a second wing tip section of the kite.
For Claim 6, figures 3, 4, and 7 of Rabu ‘259 disclose that the flexible kite sizing section is removably attachable to a trailing edge of the main canopy via at least one releasable fastener (3).
For Claim 7, figures 3, 4, and 7 of Rabu ‘259 disclose that the releasably fastener comprises hook-and-loop fasteners.
For Claim 8, figures 3, 4, and 7 of Rabu ‘259 disclose that the flexible kite sizing section extends from the first to a second wing tip section of the kite.
For Claim 9, figures 3, 4, and 7 of Rabu ‘259 disclose that the releasable fastener comprises at least one section of hook-and-loop type fastener extending along at least a portion of the trailing edge of the main canopy and the at least one flexible kite sizing section comprises a cooperating hook-and-loop type fastener extending along at least a portion of a forward edge thereof.
For Claims 10 and 11, while Rabu ‘259 is silent about the struts or the leading edge support being adjustable, the Examiner takes Official Notice that it is well known in the art to have adjustable struts and leading edge in order to increase the effective area size of the wing to provide more lift.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Rabu ‘259 with extendible supports as is known in order to provide greater lift.
For Claim 12, while Rabu ‘259 is silent about the leading edge and struts being inflatable, figure 1 of Harrington ‘291 teaches inflating the supports so as to provide rigid strength while remaining light weight.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Rabu ‘259 with the inflatable support structure of Harrington ‘291 in order to provide light weight rigidity to the wing.
For Claim 13, while Rabu ‘259 is silent about the struts being adjustable with a retainer, the Examiner takes Official Notice that it is well known in the art to have adjustable struts in order to increase the effective area size of the wing to provide more lift.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Rabu ‘259 with extendible supports as is known in order to provide greater lift.
For Claim 14, figures 3, 4, and 7 of Rabu ‘259 disclose that the first wing tip member extending from a first end of the leading edge support and the second wing tip member extending from a second end of the leading edge support, the first wing tip member and the second wing tip member being dimensioned to affect control of the kite upon removal of the at least one kite sizing section.
For Claim 15, figure 8 of Rabu ‘259 discloses that the main canopy (1) includes a port (14) therein which can be opened or closed by a user of the kite.
For Claim 16, figure 8 of Rabu ‘259 discloses that the port (14) can be opened to varying sizes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/12/2012